Citation Nr: 0607547	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  03-33 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for bipolar disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
February 1964.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
the veteran's current hypertension is related to his service, 
or that it may be so presumed.  

2.  The competent medical evidence does not demonstrate that 
the veteran's current bipolar disorder is related to his 
service, or that it may be so presumed.  


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2005).

2.  Service connection for bipolar disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2001; a rating 
decision in February 2002; a statement of the case in 
September 2003; and a supplemental statement of the case in 
December 2004.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Dingess v. Nicholson, No. 01-1917, __ Vet. App. __, 2006 WL 
519755 (Vet. App. Mar. 3, 2006).  Thus, VA has satisfied its 
duty to notify the appellant.

Also, VA has obtained all relevant, identified, and available 
evidence has notified the appellant of any evidence that 
could not be obtained.   The appellant has not referred to 
any additional, unobtained, available, relevant evidence.  VA 
has satisfied both the notice and duty to assist provisions 
of the law.

Turning to the relevant law, a claimant with active service 
may be granted service connection for disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for certain chronic 
diseases, such as cardiovascular-renal disease (including 
hypertension) or psychosis, that are manifest to a 
compensable degree within one year from the date of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski , 2 Vet. App. 492, 
494 (1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for hypertension and 
service connection for bipolar disorder on either a 
presumptive or a direct basis.

The veteran's service medical records are negative for any 
complaints, symptoms, findings or diagnoses attributed to 
hypertension.  His blood pressure reading was 112/88 at 
separation and he was normal on pertinent examination.  This 
blood pressure reading does not constitute hypertension for 
VA purposes.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 
(1).

Service medical records are negative for any psychiatric 
complaints, symptoms, findings or diagnoses other than a 
December 1963 examination report concluding that the veteran 
qualified for disposition by reason of unsuitability.  
Service personnel records indicate that the veteran was 
discharged for unsuitability due to a passive-aggressive 
personality disorder, moderately severe.  Personality 
disorders are not considered to be diseases or injuries 
within the meaning of veteran's benefits legislation, and, 
therefore, are not eligible for service connection.  38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2005).  See Winn v. Brown, 8 
Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 
(Fed. Cir. 1997), specifically holding that "38 C.F.R. § 
3.303(c), as it pertains to personality disorder, is a valid 
exercise of the authority granted to the Secretary of 
Veterans Affairs."  See also Beno v. Principi, 3 Vet. App. 
439, 441 (1992).

The veteran's post-service medical records are negative for 
any evidence of hypertension or bipolar disorder within one 
year of separation from active duty.  In fact, the post-
service medical records are negative for hypertension or 
bipolar disability until decades after separation.  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim. See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Further, while the competent medical evidence does show that 
the veteran now suffers from hypertension and bipolar 
disorder, it does not include any medical opinion linking 
either condition to the veteran's active duty.  

The Board recognizes the veteran's own contentions as to the 
relationship between his service and his hypertension and 
bipolar disorder.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as one relating to medical causation and etiology that 
requires a clinical examination by a medical professional.  
Espiritu, supra.  As a result, his own assertions do not 
constitute competent medical evidence that his current 
hypertension or bipolar disorder began during, or are a 
result of, his active service.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).





ORDER

Service connection for hypertension is denied.

Service connection for bipolar disorder is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


